Exhbit 2.1 From:Nordea Bank Finland Plc, London Branch 8th Floor City Place House 55 Basinghall Street London EC2V 5NB To:Crude Carriers Corp. Trust Company Complex Ajeltake Road Ajeltake Island Majuro Marshall Islands MH 96960 22 April 2010 Dear Sirs We refer to the loan agreement dated 31 March 2010 (the “Loan Agreement”) and made between (i) Crude Carriers Corp., as borrower, (ii) certain banks and financial institutions, as lenders, (iii) Nordea Bank Finland Plc, London Branch, as lead arranger and (iv) Nordea Bank Finland Plc, London Branch, as bookrunner, as agent and as security trustee. With effect from the date of this letter and in consideration of a new replacement $150,000,000 loan agreement which has already been agreed and is to be signed between the same parties as the $100,000,000 Loan Agreement, each of Nordea Bank Finland Plc, London Branch (in its various capacities under the Loan Agreement) and Crude Carriers Corp. agrees that the Loan Agreement shall be terminated and unconditionally and irrevocably releases the other from further performance of its obligations under the Loan Agreement. This letter shall be governed by, and construed in accordance with, English law. Yours faithfully …………… for and on behalf of NORDEA BANK FINLAND PLC, LONDON BRANCH We hereby acknowledge receipt of, and agree to the terms of, this letter. ……………. for and on behalf of CRUDE CARRIERS CORP.
